Citation Nr: 0804362	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  04-40 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1963 to 
July 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1.  The veteran was present during the Project 112 
operational test known as Elk Hunt that took place at Gerstle 
River in Alaska in 1964, in which VX nerve agent was used.

2.  The veteran's current skin disorder is diagnosed to be 
psoriasis.

3.  The veteran's psoriasis is not related to exposure to VX 
nerve agent during his participation in the Elk Hunt 
operational test nor is it otherwise related to service.


CONCLUSION OF LAW

Psoriasis was not incurred in service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
April 2003, prior to the initial AOJ decision.  This notice 
was deficient in that it failed to provide notice to the 
veteran of the fourth Pelegrini II element.  The Board finds, 
however, that the purposes of the notice requirements has not 
been frustrated and the error in failing to provide notice of 
the fourth Pelegrini II element has not affected the 
essential fairness of the adjudication because the veteran 
had actual knowledge of what information and evidence is 
needed to establish his claim for service connection, which 
is evidenced by his multiple submissions of both medical and 
lay evidence in support of his claim.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show error did not affect the essential fairness of 
the adjudication.).  The veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  He was told it was his 
responsibility to support the claim with appropriate evidence 
and has been given the regulations applicable to VA's duty to 
notify and assist.  Indeed, the veteran submitted substantial 
evidence in connection with his claim, which indicates he 
knew of the need to provide VA with information and evidence 
to support his claim.  In addition, he advised VA that he has 
no additional evidence to submit in support of his claim in 
April 2006 and September 2006.  The veteran has not, 
therefore, been prejudiced by VA's failure to notify him of 
the fourth Pelegrini II element, and VA has fulfilled its 
"duty to notify" the veteran. 

The Board also notes that the veteran was provided notice in 
March 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  However, given the denial of the veteran's 
claim, any questions as to a disability rating or effective 
date are moot.  Thus the Board finds that the veteran has not 
been prejudiced by VA's failure to provide notice earlier on 
these elements of his claim.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the claims file.  
The veteran has not reported receiving any treatment at a VA 
medical facility.  He has, however, identified treatment by a 
private medical care provider, and the RO obtained his 
treatment records therefrom for the period of January 1997 
through January 2003.  The veteran was notified in the rating 
decision, Statement of the Case and Supplemental Statements 
of the Case of what evidence the RO had obtained and 
considered in rendering its decisions.  He has submitted 
multiple statements that he has no additional evidence to 
submit in support of his claim.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claim in January 2004 and 
November 2006.  The veteran also underwent a VA examination 
in November 2002 that is relevant to the veteran's claim 
although not conducted in direct relationship to it.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board notes that the veteran's claim for service 
connection for his skin disorder is based upon his 
participation in Project 112 operational testing while 
stationed in Alaska.  In 2002, the Department of Defense 
(DoD) released information on Project 112 and Shipboard 
Hazard and Defense (SHAD).  Project 112 was DoD's 
comprehensive program of chemical and biological warfare 
vulnerability tests, which were conducted to determine how to 
protect U.S. troops against these health threats.  It 
involved biological and chemical warfare agents, simulants, 
tracers, and decontamination chemicals.  Protective measures 
were used when biological or chemical warfare agents were 
tested; prior research suggests that the other agents are 
unlikely to cause long-term health effects without signs of 
acute toxicity soon after exposure.  Most veterans were 
exposed to only one or a few of these agents, but some 
veterans may have been involved in multiple tests and 
repeated exposures.  

Much of the information surrounding Project 112 remains 
classified, but various directives have been issued which 
delineate the many substances used as part of the testing 
program to include but are not limited to Coxiella burnetii, 
Pasteurella (now renamed Francisella) tularensis 
staphylococcal enterotoxin, Bacillus globigii, Escherichia 
coli, Serratia marcscens, Sarin, VX, Methylactoacetate, 
sulfue dioxide, Di 2-ethylhexyl phosphate, Tri (2 ethylhexyl) 
phosphate, Bis (2 ethyl-hexyl) hydrogen phosphate, Tiara, 
Calcofluor, Zinc cadmium sulfide, Uranine dye, Phophorous 32, 
and b-propiolactone.

In December 2003, Public Law 108-170, the Veterans Health 
Care, Capital Asset, and Business Improvement Act of 2003, 
was enacted.  Essentially, this provided that veterans who 
participated in Project 112/SHAD will be provided a thorough 
clinical evaluation and enhanced access to enrollment in the 
VA Health Care System, to include VA health care at no cost 
for any illness possibly related to their participation in 
that project. 

Veterans Health Administration (VHA) Directive 2004-016 also 
provided that VHA was contacting identified test 
participation veterans and urging them to have a clinical 
evaluation at the nearest VA Medical Center (VAMC) if they 
have any health concerns.  Moreover, Fast Letters and 
Training Letters have been issued by Veterans Benefits 
Administration (VBA) which address such matters as the 
development of such claims, comprehensiveness of 
examinations, etc.

DoD has reported that no veteran is known to have become 
acutely ill from exposure during these tests.  In addition, 
in a VA health care utilization review, no diagnosis stands 
out among Project 112/SHAD veterans.  VA has contracted with 
the Institute of Medicine to conduct a study of possible 
health effects associated with Project SHAD in order to 
ensure appropriate health care and assistance to veterans.  
So far, however, no results of this study have been released.  
Therefore, to date, VA has not recognized any specific 
illnesses that are etiologically related to exposure to any 
substances used during Project 112/SHAD.

In support of his claim, the veteran submitted a letter he 
received from Office of the Assistant Secretary of Defense 
dated in July 2003.  This letter states that DoD records 
confirm that the veteran was present during the Project 112 
operational test known as Elk Hunt, which took place at 
Gerstle River in Alaska in 1964.  

According to the DoD fact sheet, Elk Hunt, Phase I, was 
conducted from July 3 through August 15, 1964, in the 
vicinity of Fort Greely, Alaska.  About 20 trials were 
conducted.  These tests were designed to determine the amount 
of either standard or modified VX nerve agent picked up on 
the clothing of personnel traversing various types of 
contaminated terrain.  The tests examined the length of time 
a barrier is effective in producing casualties.  These tests 
also compared pickup of agent when M23 mines filled with 
standard or modified VX nerve agent were detonated under 
water or under ground.  

In Elk Hunt, Phase I, standard or modified VX nerve agent was 
disseminated from M23 mines detonated under ground in three 
types of terrain - shrubbier, wooded, and ground covered in 
rye grass - and under water.  Personnel, assuming various 
tactical positions, traversed the contaminated test grids at 
specified times and the amount of VX picked up on their 
clothing was measured.  Personnel wore complete, impermeable, 
butyl-rubber outfits and M9A1 masks.  

VX nerve agent is extremely lethal.  It is an oily liquid 
that is clear, odorless and tasteless.  Death usually occurs 
within 10 to 15 minutes after absorption of a fatal dosage.  
Symptoms of overexposure may occur within minutes or hours, 
depending upon the dose.  They include:  constriction of 
pupils, headaches, runny nose, salivation, tightness in the 
chest, nausea, vomiting, anxiety, difficulty thinking, muscle 
twitches, tremors, and weakness.  With severe exposure, 
symptoms progress to convulsions and respiratory failure.  
There is little information available regarding the long-term 
human health effects of exposure to low doses of VX nerve 
agent.

Thus, the evidence confirms that the veteran participated in 
Project 112 operational tests in 1964.  The medical evidence, 
however, fails to establish that the veteran's skin disorder 
either had its onset in service or that it is otherwise 
related to service, including related to exposure to VX nerve 
agent during participation in the Elk Hunt, Phase I, tests.

The veteran's service medical records are silent for any 
complaints of or treatment for any skin disorder, including 
psoriasis, eczema or rash.  No skin disorder was noted on the 
veteran's separation examination conducted in April 1966.  
Thus there is no in-service medical evidence showing that the 
veteran's skin disorder had its onset in service. 

The veteran has provided inconsistent reports as to the onset 
of his skin disorder.  He has made various statements and 
testified at an October 2007 Board hearing that his skin rash 
began while he was in service shortly after he was involved 
in the Project 112 tests and purportedly exposed to VX nerve 
agent.  He has said that he sought treatment in service and 
was told he had a skin rash.  He says he was also told that, 
because the tests were top secret, his skin rash would be put 
down as having simply been contracted in the field.  In 
contrast, the veteran reported at two VA examinations 
(conducted in November 2002 and November 2006) that the onset 
of his rash was not until after his discharge in service, 
reportedly occurring in 1967.  

The Board finds that the inconsistencies in the veteran's 
statements regarding the onset of his skin disorder reduces 
the probative weight of the veteran's statements and 
testimony.  In addition, the lack of corroboration in the 
service records as to treatment for or a diagnosis of any 
skin condition in service also reduces the probative weight 
of the veteran's statements and testimony that the onset of 
his skin disorder was in service.  Thus the Board affords 
little to no weight to the veteran's reports as to the onset 
of his skin disorder, but looks to the documentary evidence.

In this case, the documentary evidence fails to show that the 
veteran's skin disorder had its onset in service.  As 
previously discussed, the service medical records are silent 
for any complaints of or treatment for a skin disorder, and 
no skin disorder was noted on the veteran's separation 
examination in April 1966.  Although the veteran was involved 
in the Project 112 tests that took place from July to August 
1964, there are no records for the next one and a half years 
that the veteran remained in service that he had any type of 
skin disorder.  

Furthermore, a review of the post-service medical evidence 
does not show that the veteran was treated for any skin 
disorder until many years after service.  The first treatment 
record indicating the veteran has a skin disorder is from 
January 1997 when the veteran was seen for the first time by 
a private medical care provider.  At that time, the veteran 
reported his rash had only existed for no more than a year.  
There were multiple oval/round scabby plaques over the 
veteran's back, chest and buttocks.  The diagnosis was 
possible psoriasis.  The remainder of these treatment records 
(through January 2003) show the final diagnosis was psoriasis 
for which the veteran received regular treatment.  

Service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed.Cir. 2000).  Thus, the absence of medical 
treatment for the veteran's skin disorder for more than 30 
years after his discharge from service is negative evidence 
against the veteran's claim.  

Furthermore, although the veteran has reported to VA 
continuity of symptomatology since service, his self-reported 
history given to the private doctor in January 1997 indicates 
that the onset of his skin disorder was no earlier than 
January 1996.  In addition, he has not provided any medical 
treatment records to show his skin disorder existed prior to 
January 1996.  Thus his allegations, standing alone, are not 
plausible in light of the absence of continuous 
symptomatology in the medical evidence of record.  See 
McManaway v. West, 13 Vet. App. 60, 66-67 (1999).  In 
addition, the Board finds that the veteran's statements in 
January 1997 as to the onset of his skin disorder are more 
probative than his statements made since he filed his claim 
in December 2002 because his January 1997 statement was made 
contemporaneously with the veteran seeking medical attention 
rather than in connection with him seeking compensation 
benefits from VA.  

Finally, the veteran was provided multiple VA examinations 
with regard to his claimed skin disorder.  The first 
examination was conducted in November 2002 in conjunction 
with a claim for nonservice-connected pension.  At this 
examination, the veteran reported having had a skin rash that 
came on shortly after his discharge from service that has 
been getting worse over the years.  He said he was told it 
was psoriasis or eczema and given Flucoinonid cream to treat 
it.  Physical examination revealed a rash involving the 
veteran's back, chest, abdomen, arms and legs with patches 
varying in diameter from one to three inches.  The assessment 
was skin rash most likely psoriasis.  No opinion as to the 
etiology of the rash was given.

A second VA examination was conducted in January 2004.  At 
this examination, the veteran reported that he was involved 
in tests for VX nerve agent in 1964.  He stated that several 
soldiers were exposed to the chemical wearing protective 
clothing and, after they left the area, the veteran helped 
dispose of the clothing.  He said he feels that he was 
exposed at that time but he did not complain of any medical 
problems.  However, he said that two weeks later he developed 
a rash on his trunk, and he has had a rash off and on since 
then involving his chest, abdomen and back.  He reported that 
he has received treatment at a private medical facility for 
his skin rash, which has been diagnosed as psoriasis.  
Physical examination of the skin revealed plaque-like lesions 
in the anterior chest wall, the abdomen, the back, the 
buttocks, both legs below the knees and feet.  His main 
symptom has been itching.  He uses ointment to treat this.  
The assessment was psoriasis involving the skin of the chest, 
abdomen, back, buttocks and both legs below the knee.  Before 
rendering an opinion, the examiner noted that he had reviewed 
the veteran's claims file.  The examiner then opined that the 
veteran's current psoriasis is not related to his 
participation in the VX nerve agent testing in that he has 
regular psoriasis.  Also he was in the service for a year and 
a half after his exposure and there are no medical notes 
discussing any skin rash.  Thus it appears at this time that 
the veteran's rash is from regular psoriasis that occurred 
later in life.

The veteran underwent a third VA examination in November 
2006.  At this examination, the veteran reported that his 
skin condition began after leaving the military service in 
1967.  He stated that he developed a rash and itching on his 
abdomen that subsequently spread to other parts of his body 
including his back, trunk and arms.  He reported his history 
of being involved in VX nerve agent testing in 1964 while in 
service and involved in helping dispose of the clothing of 
the soldiers who were exposed to the agents at that time.  
Physical examination of the skin revealed numerous scaly 
plaques of varying lengths in the abdomen and upper back 
regions.  The diagnosis was psoriasis.  In rendering an 
opinion, the examiner stated that he had reviewed the claims 
file, including the previous examination done in January 
2004.  The examiner stated that the veteran's skin condition 
is of normal psoriasis and is not related to nerve agent 
exposure in the military service.

Thus the medical evidence obtained clearly provides the 
opinion that the veteran's current skin disorder is not 
related to exposure to VX nerve agent in service.  These 
opinions are based upon a review of the entire record as well 
as the veteran's reported history and physical examination.  
Both examiners felt that the veteran's psoriasis was of 
normal origin and not the type of skin disorder that would be 
due to exposure to a chemical such as VX nerve agent.  

The Board finds the VA medical examiners' opinions to be 
highly probative evidence weighing against the veteran's 
claim.  These opinions are based not only on the veteran's 
reported history and physical examination, but on a review of 
the entire record.  Furthermore, there is no opposing medical 
opinion in support of the veteran's claim.  The Board notes 
that the veteran submitted a letter from his private doctor 
dated in December 2002.  This letter, however, merely 
indicates that the veteran has been treated for several 
medical problems including chronic psoriatic rash, and that 
the doctor explained to the veteran that he should pursue his 
investigation of the connection between his health problems 
and his exposure to toxins through the VA.  

The medical evidence does not establish that the veteran's 
skin disorder had its onset in service or is otherwise 
related to service, including as due to exposure to VX nerve 
agent during the veteran's participation in Project 112 tests 
in 1964.  Thus the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a skin disorder (psoriasis), including as due 
to his participation in Project 112 tests.  The preponderance 
of the evidence being against the veteran's claim, the 
benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.


ORDER

Entitlement to service connection for a skin disorder is 
denied.
	



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


